

116 S2293 IS: Export-Import Bank Reauthorization Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2293IN THE SENATE OF THE UNITED STATESJuly 25, 2019Mr. Cramer (for himself, Ms. Sinema, Mr. Tillis, Ms. Cantwell, Mr. Blunt, Mr. Graham, Ms. Collins, Mr. Coons, Ms. Hassan, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo extend the authority of the Export-Import Bank of the United States and to modify the quorum
			 requirement of the Bank, and for other purposes.
	
 1.Short titleThis Act may be cited as the Export-Import Bank Reauthorization Act of 2019.
		2.Extension of authority of Export-Import Bank of the United States
 (a)In generalSection 7 of the Export-Import Bank Act of 1945 (12 U.S.C. 635f) is amended by striking 2019 and inserting 2029. (b)Authority relating to information technology systemsSection 3(j) of the Export-Import Bank Act of 1945 (12 U.S.C. 635a(j)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by striking fiscal years and all that follows through to— and inserting fiscal years 2019 through 2029 to—; and (2)in paragraph (3), by striking fiscal years and all that follows through shall not and inserting fiscal years 2019 through 2029 shall not.
 (c)Annual reports on progress of negotiations To end export credit financingSection 11(e) of the Export-Import Bank Reauthorization Act of 2012 (12 U.S.C. 635a–5(e)) is amended by striking 2019 and inserting 2029.
 (d)Pilot program for reinsuranceSection 51008 of the Export-Import Bank Reform and Reauthorization Act of 2015 (Public Law 114–94; 12 U.S.C. 635 note) is amended by striking 2019 each place it appears and inserting 2029.
 3.Aggregate loan, guarantee, and insurance authoritySection 6(a)(2) of the Export-Import Bank Act of 1945 (12 U.S.C. 635e(a)(2)) is amended to read as follows:
			
 (2)Applicable amount definedIn this subsection, the term applicable amount means— (A)$145,000,000,000 for fiscal year 2020;
 (B)$150,000,000,000 for fiscal year 2021; (C)$155,000,000,000 for fiscal year 2022;
 (D)$160,000,000,000 for fiscal year 2023; (E)$165,000,000,000 for fiscal year 2024;
 (F)$170,000,000,000 for fiscal year 2025; and (G)$175,000,000,000 for each of fiscal years 2026 through 2029..
 4.Temporary Board of Directors for the Export-Import Bank of the United StatesSection 3(c)(6) of the Export-Import Bank Act of 1945 (12 U.S.C. 635a(c)(6)) is amended— (1)by inserting (A) after (6); and
 (2)by adding at the end the following:  (B)(i)If there is an insufficient number of directors to constitute a quorum under subparagraph (A) for 90 consecutive days during the term of a President of the United States, a temporary Board, consisting of the following members, shall act in the stead of the Board of Directors until a quorum of the Board of Directors can be constituted:
 (I)The United States Trade Representative. (II)The Secretary of the Treasury.
 (III)The Secretary of Commerce. (IV)The members of the Board of Directors.
 (ii)The chairperson of the temporary Board shall be— (I)a member of the Board of Directors described in clause (i)(IV), consistent with the bylaws of the Bank; or
 (II)if there are no such members of the Board of Directors, the United States Trade Representative. (iii)If the temporary Board consists of members of only one political party, the President of the United States shall, to the extent practicable, appoint to the temporary Board a qualified member of another political party who occupies a position requiring appointment by the President by and with the advice and consent of the Senate.
 (iv)A member of the temporary Board specified in subclause (I), (II), or (III) of clause (i) may delegate the authority of the member to vote on whether to approve or amend a transaction in an amount of less than $100,000,000, to—
 (I)if the member is the United States Trade Representative, the Deputy United States Trade Representative; or
 (II)if the member is specified in subclause (II) or (III) of that clause, the Deputy Secretary of the department specified in that subclause.
 (v)The temporary Board may approve or amend transactions in an amount that exceeds $25,000,000 only by a vote of the temporary Board.
 (vi)The temporary Board may not change or amend the policies, procedures, bylaws, or guidelines of the Bank.
 (vii)The chairperson of the temporary Board shall ensure that the Bank complies with section 2(b)(3) with respect to transactions in an amount that equals or exceeds $100,000,000.
 (viii)The temporary Board shall terminate on the date that is the earlier of— (I)the last day of the term of the President of the United States in office as of the date on which the temporary Board is constituted; or
 (II)the date on which there is a sufficient number of directors on the Board of Directors to constitute a quorum under subparagraph (A).
 (ix)This subparagraph shall have no force or effect after September 30, 2029..